IN THE SUPREME COURT OF THE STATE OF DELAWARE

NICHOLE SCOTT, §
§ No. 166, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 090917609
§
Plaintiff Below, {5
Appellee. {5

Submitted: July 8, 2015
Decided: July 13, 2015

0 R D E R

This 13‘h day of July 2015, it appears to the Court that, on June 4,
2015, the Clerk issued a notice directing the appellant, Nichole Scott, to
show cause why this appeal should not be dismissed for Scott’s failure to ﬁle
the opening brief. Scott has failed to respond to the notice to show cause
and has not ﬁled the opening brief. Under these circumstances, dismissal of
the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

BY THE COURT: